             Case 1:19-cv-02637-DCF Document 19 Filed 09/23/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------X
NADEEM ABUALTEEN

                                   Plaintiff,                                 19 CIVIL 2637 (DF)

                 -against-                                                     JUDGMENT
ANDREW A. SAUL,
Commissioner of Social Security

                                    Defendant.
--------------------------------------------------------------X


        It is hereby ORDERED, ADJUDGED AND DECREED: That for the reasons

set forth in the Court’s Memorandum and Order dated September 23, 2020, Plaintiff’s motion

(Dkt. 11), which the Court construes as a motion for judgment on the pleadings in his favor, is

granted to the extent it seeks remand for administrative proceedings, and Defendant’s cross-

motion for judgment on the pleadings is denied; This case is hereby remanded for further

proceedings, pursuant to sentence four of 42 U.S.C. § 405(g); upon remand, the ALJ is directed:

       (1)       to reevaluate whether, for the relevant period, Plaintiff’s
                impairments met or equaled the requirements of
                Listing 1.04(A), in light of the Record as a whole and the
                conflicting evidence relevant to the criteria of that Listing,
                and, if the ALJ adheres to his original determination that
                the Listing was not met or equaled, then to explain the basis
                for that determination, with reference to the evidence cited
                herein; and

       (2)      if the ALJ continues to find that Plaintiff is not disabled
                based on Listing 1.04(A), then:

               (a) to reassess the weight that should be assigned to the
                   opinions of treating physicians Dr. Schwartz and
                   Dr. Dynof, after seeking clarification of their
                   opinions with regard to (i) their assessed limitations
                   of Plaintiff’s use of his left arm and shoulder, and
                   (ii) Dr. Schwartz’s assessment that Plaintiff would
       Case 1:19-cv-02637-DCF Document 19 Filed 09/23/20 Page 2 of 2




             need to take frequent breaks from both standing and
             sitting positions; and

          (b) upon reweighing the medical opinion evidence, to
              reconsider Plaintiff’s RFC, and, if necessary, to
              recall the VE for additional testimony to evaluate
              whether Plaintiff’s reassessed RFC would have
              precluded employment for Plaintiff during
              the relevant period.

             Judgment is entered in Plaintiff’s favor and the
             Case is remanded.

Dated: New York, New York
       September 23, 2020



                                                            RUBY J. KRAJICK
                                                         _________________________
                                                               Clerk of Court
                                                   BY:
                                                         _________________________
                                                               Deputy Clerk
